Citation Nr: 0622016	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-37 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether or not the appellant has legal entitlement to 
nonservice-connected death pension benefits.

2.  Whether or not the appellant has legal entitlement to 
accrued benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by VA.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant's deceased father had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces; evidence submitted by the appellant does 
not establish that her deceased father had qualifying 
service.

3.  The appellant was born in March 1953 and submitted a 
claim for VA death benefits in May 2004.

4.  There is no evidence that, prior to age 18, the appellant 
was permanently incapable of self-support.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving child of a veteran, for purposes of entitlement to 
VA death benefits, have not been met. 38 U.S.C.A. §§ 101(4), 
501, 5107 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12(b), 3.57, 
3.203 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA subsequently issued regulations to 
implement the provisions of VCAA.  See, in pertinent part, 38 
C.F.R § 3.159 (2005).  

When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable.  See Mason, 16 Vet. App. 
at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.  
That is, as explained in more detail below, given the 
undisputed facts in this case, to include the appellant's 
age, she could not be recognized as a "child" for purposes of 
paying VA benefits.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57 (2005).

As there is no dispute as to the underlying facts of this 
case relating to the underlying issue of whether the 
appellant may be recognized as a "child" for purpose of 
paying the claimed VA benefits, and since the Board has 
denied the claim as a matter of law, there is no issue as to 
whether VA has complied with its duty to notify or assist the 
appellant and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Analysis

The appellant has filed a claim for benefits as the child of 
a veteran.  Initially the Board notes that for purposes of VA 
benefits, the term "veteran" means a person who served in the 
active military, naval, or air service and who was discharged 
or released there from under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be proven with either official 
documentation issued by a United States service department or 
certification of the claimed service by such a department.  
38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the National Personnel Records Center 
(NPRC) certified that the decedent had no service as a member 
of the Philippine Commonwealth Army, including as a 
recognized guerrilla in the service of the United States of 
America. The appellant has submitted no documentation issued 
by a United States service department to show the alleged 
service.

The Board also notes that the term "child" of a veteran  
means an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18, a stepchild who 
acquired that status before the age of 18 and who is a member 
of the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child.  The child must be under the age of 18 at 
the time of the claim and must be permanently incapable of 
self-support before reaching the age of 18.  Finally, the 
child must be pursuing a course of instruction at an approved 
educational institution after reaching 18 and until the 
completion of education or training but not after reaching 
the age of 23. 38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2002); 
38 C.F.R. § 3.57 (2005).

Taking into account the relevant evidence, the Board finds 
that the evidence does not support the appellant's claim of 
entitlement to VA death benefits beyond age 23 as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) 
(where the law and not the evidence is dispositive of the 
claim, the claim should be denied because of lack of 
entitlement under the law).

Lack of recognized service, as documented by NPRC or official 
documentation issued by a United States service department 
precludes recognition of the appellant's father as a veteran 
for purposes of entitlement to VA death benefits.

Even if the appellant's father had recognized service and met 
the definition of a veteran, the appellant could not be 
recognized as a "child" for purposes of paying VA benefits.  
She is now more than 50 years old, and was over 23 at that 
time of her claim for death benefits.  She does not contend, 
and the evidence does not show, that she was permanently 
incapable of self-support before age 18 or that she attended 
an approved educational institution between the ages of 18 
and 23.

Because the appellant's father did not have recognized 
service and therefore does not meet the definition of veteran 
for purposes of VA benefits and because the appellant cannot 
be recognized as a "child" for purposes of VA benefits, the 
claims of entitlement to VA death benefits beyond age 23 and 
legal entitlement to accrued benefits are denied as a matter 
of law.  See Sabonis, supra.


ORDER

Legal entitlement to nonservice-connected death pension 
benefits is denied.

Legal entitlement to accrued benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


